NON-FINAL REJECTION                                      
Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/21. Please note that the elected claims are deemed to be claims 4-20 and not just claims 4-17, since the examiner mistakenly failed to include claims 18-20 with Group II in the written restriction.  

                                            Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without requiring that the application of the the second composition comprising the lithium source, is applied on top of the same surface of which the first composition comprising a permanganate anion source was applied. Said process requirement is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Support for the Examiner’s position is found in Applicant’s specification in various places such as in paragraph [0091] which states in part: “By treating the metal substrate first with a permanganate- containing composition, followed by application of the lithium containing composition including an azole compound, the result is a favorable reaction on the substrate of the metal permanganate treated substrate. The lithium containing composition may then be dried on the substrate (if desired), or can optionally be rinsed from the substrate.”.[Emphasis added]. 
Applicant’s specification Paragraph [0097] states in part: “In addition, the method may include applying a second composition comprising a lithium source and a second carrier to the permanganate treated substrate.”. [Emphasis added].
Furthermore, all of the aluminum panels in Applicant’s examples, where first treated with an aqueous metal permanganate (i.e. potassium permanganate) solution followed by treating the same aluminum panels with an aqueous lithium source (i.e. lithium carbonate), such that the same surfaces of the panels which were previously 
While it is known in the art that metal surfaces can be passivated by treating the metal surfaces with either an aqueous metal permanganate solution or an aqueous lithium source, said fact does not negate the fact that applicant’s disclosed invention requires that the same surfaces of the panels which were previously treated with the aqueous metal permanganate solution are treated with the aqueous lithium source (i.e. lithium carbonate) if the aqueous lithium source is actually applied as a second coating which is in fact being claimed by applicant. 
Claims 5-20 are also being rejected here because they are either directly or indirectly dependent on rejected claim 4. 

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear if the alkali metal ion corrosion inhibitor species can be supplied by the permanganate anion source itself, such as potassium permanganate which is applicant’s preferred permanganate anion source. If the permanganate anion source is selected to be an alkali metal permanganate (e.g. potassium permanganate), claim 7 becomes indefinite because it is unclear if the corrosion inhibitor concentration “amount of 0.0008 percent by weight to 0.004 percent by weight” is also applying to concentration amount of the alkali metal permanganate source itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minevski et al. U.S. Patent Publication Number 2003/0098092 A1..
Minevski et al. teach a method employing oxide film conversion coatings prepared using ferrate (VI) as the oxidizing agent is disclosed. Metal substrates or surfaces, such as aluminum, aluminum alloys or other metals, are contacted with an 
Section [0024] reads as followed: “Optionally, the aqueous ferrate solution may further comprise one or more of a component selected from a salt, a transition metal oxyanion, an additional oxidizing agent, or ethylenediaminetetraacetic acid (EDTA). The preferred salts are selected from an alkali metal salt, an alkaline earth metal salt, or combinations thereof, and the salts are preferably provided at a concentration between about 0.1% and about 5.0% by weight. The preferred transition metal oxyanions are selected from, but not limited to, permanganate, molybdate, vanadate, tungstanate, cerate, or combinations thereof at a preferred concentration between about 0.1% and about 5% by weight. The additional oxidizing agent is preferably selected from peroxides (such as hydrogen peroxide or calcium peroxide), hypochlorite, ozone, and combinations thereof.”. [emphasis added].
Section [0026] reads as followed: “It is also optional to contact the conversion coating surface formed by ferrate oxidation with a post treatment solution containing one or more compounds selected from an alkali metal silicate, an alkali metal borate, an alkali metal phosphate, lithium nitrate, magnesium hydroxide, calcium hydroxide, barium hydroxide or mixtures thereof. Preferably, the concentration of the one or more compounds is between about 0.015% and about 5% by weight. If calcium hydroxide is used, the preferred concentration is between about 0.06% and about 0.09% by weight and, preferably, the solution is prepared in water in the absence of carbon dioxide. The post treatment is preferably conducted at a solution temperature between about 10.degree. C. and about 100.degree. C. for a period of between about 1 minute and about 20 minutes. [Emphasis added].
Section [0033] reads as followed: “Optionally, yet preferably, the surface of the metal substrate is pre-treated before being contacted with the aqueous ferrate solution. Most preferably, the metal surface is cleaned by sonicating in acetone for 30 minutes, then cleaned in an alkaline solution. The cleaned metal surface may then be immersed in a deoxidizing solution such as LNC deoxidizer (Oakite Products Inc., Berkeley Heights, N.J.) to remove any residual oxide film from the metal surface. If the metal is aluminum or an aluminum alloy, the cleaned surface may then be exposed to boiling water or anodization to form an oxide layer. [Emphasis added]. Please note that said deoxidizing solution would be acidic in nature.
Section [0040] reads as followed: “Optionally, the aqueous ferrate solution may include an alkali metal salt or an alkaline earth metal salt as an accelerator, activator, or passivator of the conversion coating reaction. Suitable alkali metal salts or alkaline earth metal salts include but are not limited to nitrates, chlorides, and fluorides, preferably lithium nitrate, lithium chloride, and sodium nitrate. The preferred alkali metal salt or alkaline earth metal salt concentration is between about 0.1% and about 5.0% by weight.” [Emphasis added]
Section [0041] reads as followed: “Optionally, the aqueous ferrate solution may further include transition metal oxyanions that form stable metal oxides in the coatings and act as inhibitors to corrosion of the coated metal. The transition metal oxyanions may be selected from, but are not limited to, permanganate, molybdate, vanadate, tungstanate, cerate, or combinations thereof, preferably at a concentration between about 0.1% and about 5% by weight.”[Emphasis added].  
Applicant’s claims are deemed to be directly anticipated over Examples 6 and 8, in light of Examples 1, 3 and 5. Also see Fig. 4 and section [0033]. 
Example 6 reads as followed: “Aluminum or Aluminum Alloy Panels Treated with Multiple Exposures to Conversion Coating Solutions Containing Ferrate(VI).  Aluminum or aluminum alloy panels prepared as described in Example 1, were immersed in the conversion coating solutions as described in Examples 2 to 5 for 1 second to 1 minute at temperatures between 25.degree. C. and 80.degree. C. After exposure to one such conversion coating solution, the aluminum panels were removed and immersed in a fresh conversion coating solution for the same time period. This process was repeated between two and six times. The panels were then rinsed thoroughly with deionized water, dried in air for 48 to 94 hours, and tested by salt fog spray according to the ASTM B-117 test method (samples were placed at 15.degree. angle).” [Emphasis added]. 
Example 8 reads as followed: “Aluminum or Aluminum Alloy Panels Treated with Conversion Coating Solutions Containing Ferrate(VI) in Combination with One or More Oxyanions or Salts and then Treated with Post-sealants. Aqueous solutions of ferrate(VI) having concentrations between 0.0166% and 1.66% ferrate(VI), with or without 0.5% sodium nitrate, 1.0% to 3.0% of one or more of potassium permanganate and potassium molybdate, and 0.5% to 1.0% of one or more of lithium chloride or lithium nitrate were prepared. The aluminum panels prepared as described in Example 1 were immersed in this conversion coating solution for between 1 seconds and 5 minutes at temperatures between 25.degree. C. and 80.degree. C. The treated aluminum panels then received post-treatment by being immersed, first in an aqueous solution containing 0.09% by weight calcium hydroxide and 0.6% by weight lithium nitrate at 100.degree. C. for 20 minutes, and second in an aqueous solution containing 2.4% by weight alkali metal silicate at 80.degree. C. for 2 minutes. The panels were then rinsed thoroughly with deionized water, dried in air for 48 to 94 hours, and tested by salt fog spray according to ASTM B-117 test method (samples were placed at 15.degree. angle).” [Emphasis added].

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minevski et al. U.S. Patent Publication Number 2003/0098092 A1.
Minevski et al. has been described above. Minevski et al. may differ from Applicant’s claimed method step of rinsing the substrate prior to applying the second composition comprising a lithium source. It is unclear from Minevski et al.’s Example 8, if prior to the post treatment step with the aqueous solution comprising lithium nitrate, if the aluminum panels were rinsed first. If they were in fact rinsed first, applicant’s claim 6 is deemed to be anticipated over Example 8. 
If the aluminum panels were not in fact rinsed first prior to the post treatment step with the aqueous solution comprising lithium nitrate in Example 8, then applicant’s claimed rinsing step is deemed to be very obvious to one having ordinary skill in the art . 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minevski et al. U.S. Patent Publication Number 2003/0098092 A1 in view of Fristad et al. U.S. Patent Publication No.: 2004/0137246 A1.
Minevski et al. has been described above and differs from applicant’s claimed invention in that there does not seem to be a direct disclosure to the further inclusion of an indicator compound in the conversion coating composition and/or the post treatment composition. 
Fristad et al. teach a coating composition comprising an aqueous mixture containing inorganic particles, a catechol compound, and one or more fluoroacids. The preferred fluoroacids are selected from fluorotitanic acid, fluorozirconic acid, fluorosilicic acid, fluoroboronic acid, fluorostannic acid, fluorogermanic acid, fluorohafnic acid, fluoroaluminic acid or salts of each thereof. The invention is also directed to a coating on a metal substrate. The coating comprises silica particles attached to the metal substrate through a metal-oxide matrix. The metal-oxide matrix comprises a metal selected from titanium, zirconium, silicon, hafnium, boron, aluminum, germanium, or tin, and a catechol compound.
A coating is often applied to metal substrates, especially metal substrates that contain iron such as steel, prior to the application of a protective or decorative coating. The coating minimizes the amount of corrosion to the metal substrate, if and when, the metal substrate is exposed to moisture and oxygen.” [Emphasis added].
Fristad et al.’s section [0011] states: “The presence of the catechol compounds in the coating compositions of the invention provides a visible color indicator that the metal substrate is indeed coated. Without the catechol compound, the coating is too thin to be visible. The term "catechol compound" is defined as an organic compound with an aromatic ring system that includes at least two hydroxyl groups positioned on adjacent carbon atoms of the aromatic ring system.”[Emphasis added].
It would have been obvious to one having ordinary skill in the art to use Fristad et al.’s said disclosure that it is highly advantageous to include a catechol type indicator compound into compositions intended to impart corrosion resistant to metal substrates, as strong motivation to actually incorporate a catechol type indicator compound into Minevski et al.’s aqueous conversion coating composition, and if desired also into Minevski et al.’s aqueous post treatment composition containing a lithium salt, for the benefit such an incorporation would impart.

Claim(s) 4-6, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straus WO 2005/080009 A1.
WO teaches zinc or zinc alloy (e.g. zinc-aluminum alloys) metal surfaces are protected by passivating or activating the surface with an aqueous priming solution alkali metal permanganate in the present of halogen ions. The further addition of rare earth salts (e.g. cerium sulphate) can be added to the priming solution to improve the passivating performance of the solution.  After said passivating step, a further step of applying a sealing composition to the metal surface is performed. Said sealing composition preferably comprise lithium silicate. Said two process steps results in strong corrosion protection for the metal surface. Washing/cleaning, rinsing and drying process steps are also directly disclosed by WO.  (See abstract, claims, page 4, line 23 to page 5, line 16 and examples I-V). 
Applicant’s claims are deemed to be anticipated over Examples I-V, but especially note Examples IV-V wherein the aqueous passivating solutions comprise a mixture of potassium permanganate and cerium sulfate, both within concentrations that fall within applicant’s claimed invention. After said passivating step, a further step of applying an aqueous sealing composition to the metal surface is performed. Said aqueous sealing composition comprises lithium polysilicate.

Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus WO 2005/080009 A1 in view of Fristad et al. U.S. Patent Publication No.: 2004/0137246 A1.
WO has been described above and differs from applicant’s claimed invention in that there does not seem to be a direct disclosure to the further inclusion of an indicator compound in the passivating coating composition and/or the post treatment sealing composition. 
Fristad et al. has also been described above. 
.
 
Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over JPS5741376 (A) in view of either of Minevski et al. U.S. Patent Publication Number 2003/0098092 A1. or Straus WO 2005/080009 A1; said combinations optionally further in view of Lee et al. U.S. Patent Number 7,214,304 for claim 9 only, and manditorily further in view of Fristad et al. U.S. Patent Publication No.: 2004/0137246 A1 (for claims 11-12 and 14-15 only).
JPS5741376 abstract teaches aqueous conversion coatings composition to prevent corrosion of metal surfaces. Said compositions comprise: water; titanium and/or zirconium salts, such as fluoride salts, (0.01 -20g/l); imidazole or derivatives thereof stabilizer/conversion agent (0.01 -50g/l) and potassium permanganate (0.01 -100g/l) and/or hydrogen peroxide (0.01 -100g/l).
JPS5741376’s abstract differs from Applicant’s method in the following ways: 1) it does not seem to directly teach (i.e. by way of an example) an aqueous conversion coatings composition that comprises a permanganate source (e.g. potassium permanganate) and titanium and/or zirconium salts, wherein the concentration amount 
It would have been obvious to one having ordinary skill in the art to use JPS5741376’s abstract disclosure as strong motivation to actually make an aqueous conversion coatings composition wherein the combined alkali metal ion concentration from the potassium permanganate component, together with the titanium and/or zirconium transition metal ion concentration from the titanium salt and/or zirconium salt, fall within Applicant’s claimed concentration range of: “0.0008 percent by weight to 0.004 percent by weight, based on the total weight of the composition”.
As way of illustration only, if the concentration of potassium permanganate is selected to be 0.02 g/l of the composition, the calculated concentration of the potassium ion is (0.02 g/l) x [(39.1g/mol)/(158.034 g/mol)] = 0.004948 g/l of the composition. If the transition metal salt is selected to be titanium tetrafiuoride, and its concentration is selected to be 0.02 g/l of the composition, the calculated concentration of the titanium ion is (0.02 g/l) x [(47.863 g/mol)/(123.861 g/mol)] = 0.00773 g/l of the composition.
As such, the combined concentration of potassium ion and titanium ion in the composition would be: (0.004948 g/l) + (0.00773 g/l) = 0.012678 g/l which is 
The further inclusion of a hydrogen peroxide oxidizing agent, as set forth in Applicant’s claims 4-5, and an azole compound, as set forth in Applicant’s claim 6, is deemed to be well motivated because JPS5741376’s abstract directly teaches an imidazole component as a required component in the aqueous conversion coatings composition, and also discloses hydrogen peroxide as an optional oxidizing agent in the aqueous conversion coating composition. As such, the use a hydrogen peroxide oxidizing agent in combination with a potassium permanganate oxidizing agent in the aqueous conversion coating composition is deemed to be well motivated by the disclosure of the reference. Furthermore, the courts have constantly declared that to employ two or more materials in combination for the same purpose they are taught as being individual useful is not patentable outside a showing of superior and unexpected results, see In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
I would also have been obvious to one having ordinary skill in the art to use the individual disclosures of either Minevski et al. U.S. Patent Publication Number 2003/0098092 A1. or Straus WO 2005/080009 A1 (both described above), as strong motivation to actually perform a second process step of applying an aqueous sealing composition comprising lithium nitrate (Minevski et al) or lithium silicate (WO) to JPS5741376’s already conversion treated metal substrate, for the added corrosion protection that said sealing step would impart to the metal substrate. 

Applicant’s claim 9 can be taken optionally in view of Lee et al. U.S. Patent Number 7,214,304, because it is unclear from the JPS5741376 Abstract if the main body of the Reference itself actually discloses applicant’s claimed azole compounds, as set forth in dependent claim 9.
Lee et al.’s claim 1 teaches: “A process for plating objects comprised of metallic areas and non-conductive areas, said process comprising the steps of: a. contacting the objects comprised of metallic areas and non-conductive areas to be plated with, in order: 1) alkaline desmear solution comprising permanganate ions; 2) a neutralizer/sacrificial coating solution comprising (i) acid, (ii) hydrogen peroxide, and (Hi) corrosion inhibitor selected from the group consisting of alkyl imidazoles, alkyltriazoles, aromatic imidazoles, aromatic triazoles and combinations of the foregoing compounds, wherein the neutralizer/sacrificial coating solution neutralizes the non-conductive areas to be plated and applies a sacrificial coating to the metallic areas; 3) conditioner solution comprising a material selected from the group consisting of surfactants and water soluble polymers; 4) aqueous dispersion of carbon particles consisting essentially of (i) a surfactant or a water soluble polymer, (ii) carbon particles, and (Hi) a liquid dispersing medium; b. drying the objects comprised of metallic areas and non-conductive areas; c. contacting the objects comprised of metallic areas and non-conductive areas with a microetchant solution; and thereafter d. contacting the 
It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary references to Lee et al. as further motivation to actually add an aromatic triazole (e.g. benzotriazole) stabilizer/conversion agent into the conversion coating compositions taught by the primary references to JPS5741376, for the benefits that an aromatic triazole (e.g. benzotriazole) stabilizer would impart to JPS5741376’s conversion coating compositions. The disclosure of Lee et al. makes it absolutely clear that aromatic triazoles (e.g. benzotriazole) stabilizers are functionally equivalent to alkylimidazoles (e.g. 2- methvlimidazole, as taught by JPS5741376) stabilizers.
Finally, for applicant’s claims 11-12 and 14-15,  it would have been obvious to one having ordinary skill in the art to use Fristad et al.’s disclosure (described above), that it is highly advantageous to include a catechol type indicator compound into compositions intended to impart corrosion resistant to metal substrates, as strong motivation to actually incorporate a catechol type indicator compound into JPS5741376’s aqueous conversion coating compositions for the benefit such an incorporation would impart.

Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. U.S. Patent Application Publication No.: 2004/0020568 A1 optionally in view of JPS5741376 (A), Phelps et al. or said optional combination, are both manditorily taken in view of either of Minevski et al. U.S. Patent Publication Number 2003/0098092 A1. or Straus WO 2005/080009 A1; and said combination(s) are further mandatorily taken in view of Fristad et al. U.S. Patent Publication No.: 2004/0137246 A1 (for claims 11-12 and 14-15 only).
Phelps et al. teach conversion coatings comprising a rare earth element and a valence stabilizer combined to form a rare earth/valence stabilizer complex are described for substrate metals. The rare earth element is selected from cerium, praseodymium, terbium, or combinations thereof, and at least one rare earth element is in the tetravalent oxidation state. The coating bath may also contain a preparative or solubility control agent. The oxidized cerium, praseodymium or terbium is present in the coating in a "sparingly soluble" form. The valence stabilizers can be either inorganic or organic in nature. A number of cerium, praseodymium, or terbium/valence stabilizer combinations are presented that can equal the performance of conventional hexavalent chromium systems, see abstract and sections [0739]-[0745]. Also see sections [0121], [0128]-[0129] and [0281] for preferred organic valance stabilizers that are disclosed to be azole type compounds such as: 1H-benzotriazole (see section [0121]) and 2-amino-1,3,4-thiadiazole (see section [0128]). 
Phelps et al.’s independent claim 83 reads as followed: “A method of applying a corrosion-inhibiting conversion coating, comprising: providing a substrate to be coated; contacting the substrate with a first conversion coating bath comprising a first solvent and a rare earth source wherein the rare earth source is selected from a cerium source, a praseodymium source, a terbium source, or a combination thereof, and at least one rare earth source is in the tetravalent oxidation state; and contacting the substrate with a valence stabilizer to form a coating comprising a rare earth/valence stabilizer complex.”.
Phelps et al.’s claim 90 reads as followed: “The method of claim 83 further comprising oxidizing the rare earth source to form the at least one rare earth source in the tetravalent oxidation state.”. 
Phelps et al.’s claim 93 reads as followed: “The method of claim 90 wherein the rare earth source is oxidized by adding an oxidizer to the first conversion coating bath.”.
Phelps et al.’s claim 95 reads as followed: “The method of claim 93 wherein the oxidizer is selected from peroxides, superoxides, persulfates, perborates, pemitrates, perphosphates, percarbonates, persilicates, peraluminates, pertitanates, perzirconates, permolybdates, pertungstates, pervanadates, organic peroxyacid derivatives, ozone, hypochlorites, chlorates, perchlorates, nitrates, nitrites, vanadates, iodates, hypobromites, chlorites, bromates, permanganates, periodates, dissolved oxygen, dissolved chlorine, dissolved fluorine, or combinations thereof.” [Emphasis added].. Also see 
Phelps et al.’s claim 123 reads as followed: “The method of claim 83 wherein the first conversion coating bath has a concentration of cerium, praseodymium, or terbium of between a minimum concentration of about 1x10-4 moles/liter cerium, praseodymium, or terbium and a maximum concentration which is a maximum solubility of the cerium, praseodymium, or terbium source in the first solvent at a temperature of the conversion coating bath.” [Emphasis added]. 
NOTE #1: The requirement of Applicant’s independent claim 1, that the concentration of the rare earth cation falls within 0.0008 percent by weight to 0.004  cerium, praseodymium, or terbium has a minimum concentration of about 1x10-4 moles/liter, as set forth in Phelps et al.’s claim 123. 
As way of illustration only. The molecular weight of cerium is 140.116 g/mol. At a minimum concentration amount of 1x10-4 moles/liter, the concentration of cerium cations in the conversion solution is calculated to be 0.00140116 percent by weight. Said concentration thus falls directly within Applicant’s concentration range of 0.0008 percent by weight to 0.004 percent by weight, based on the total weight of the composition.
NOTE #2: The requirement of Applicant’s independent claim 1, that the concentration of the azole compound falls within 0.0005 g/L to 3 g/L, based on the total weight of the composition, is deemed to be met by Phelps et al.’s disclosure of sections [0748] and [0750]. Section [0750] discloses that: “the minimum recommended valence stabilizer-to-cerium, valence stabilizer-to-praseodymium, or valence stabilizer-to-terbium ratio is 0.010, with ratios higher than 0.015 being typical.”. [Emphasis added]. The maximum ratio of said combinations is disclosed to be the maximum solubility of cerium, praseodymium and terbium in water at 25oC, see section [0748] and [0751]. 
As way of illustration only, the Examiner calculated ratios of Applicant’s azole compound to rare earth cation, as set forth in independent claim 1 is as followed: 0.00005%(azole)/0.004%(rare earth cation) = 0.0125; and 0.3%(azole)/0.0008%(rare earth cation) = 37.5. As such, Applicant’s claimed azole compound to rare earth cation which falls directly within Phelps et al.’s disclosed effective valence stabilizer to cerium/praseodymium/terbium ratios.
Phelps et al. differs from Applicant’s claimed invention in the following ways: 1) there does not seem to be a direct teaching (i.e. by way of a specific example) to a conversion solution/bath wherein the oxidizing agent is selected to be a permanganate source, or a combination of a permanganate source with hydrogen peroxide., 2) there does not seem to be a direct teaching (i.e. by way of a specific example) to where the valence stabilizer is an azole compound, such as 1H-benzotriazole or 2-amino-1,3,4-thiadiazole, as required by Applicant’s independent claim 1, and 3) there is no direct disclosure to performing a second process step of applying an aqueous sealing composition comprising a lithium source to the already conversion treated metal substrate. 
It would have been obvious to one having ordinary skill in the art to use Phelps et al.’s above said cited disclosure, as strong motivation, to actually make to a conversion solution/bath wherein the oxidizing agent is selected to be a permanganate source, or a combination of a permanganate source with hydrogen peroxide, once again see Phelps et al.’s claim 95 and Table 4. The use of a hydrogen peroxide oxidizing agent in combination with a permanganate oxidizing agent in the aqueous conversion coating composition is itself deemed to be well motivated by the disclosure of the reference. Furthermore, the courts have constantly declared that to employ two or more materials in combination for the same purpose they are taught as being individual useful is not patentable outside a showing of superior and unexpected results, see In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
for the reasons previously set forth above. It is not inventive to merely follow the suggestions of a prior-art reference.
In the alternative, Phelps et al. can optionally be taken in view of the secondary reference to JPS5741376. The abstract of JPS5741376 teaches aqueous conversion coatings composition to prevent corrosion of metal surfaces. Said compositions comprise: water; titanium and/or zirconium salts, such as fluoride salts, (0.01-20g/l); imidazole or derivatives thereof stabilizer/conversion agent (0.01-50g/l) and potassium permanganate (0.01-100g/l) and/or hydrogen peroxide (0.01-100g/l). 
Phelps et al. is optionally taken in view of the secondary reference to JPS5741376 (A), because JPS5741376 (A) provides further motivation to one having ordinary skill in the art to actually chose a permanganate source (e.g. potassium permanganate), or a combination of potassium permanganate with hydrogen peroxide as highly effective oxidizing agent(s) for Phelps et al.’s conversion solutions/baths.  JPS5741376 (A) also provides further motivation to actually use imidazole or derivatives thereof as stabilizers for Phelps et al.’s conversion solutions/baths.
or Straus WO 2005/080009 A1 (both described above), as strong motivation to actually perform a second process step of applying an aqueous sealing composition comprising lithium nitrate (Minevski et al) or lithium silicate (WO) to Phelps et al.’s already conversion treated metal substrate, for the added corrosion protection that said sealing step would impart to the metal substrate. 
Finally, for applicant’s claims 11-12 and 14-15, it would have been obvious to one having ordinary skill in the art to use Fristad et al.’s disclosure (described above), that it is highly advantageous to include a catechol type indicator compound into compositions intended to impart corrosion resistant to metal substrates, as strong motivation to actually incorporate a catechol type indicator compound into Phelps et al.’s aqueous conversion coating compositions for the benefit such an incorporation would impart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761